Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed on 6/23/2021 has been entered.  All previous 112 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on June 25, 2021.
The application has been amended as follows:
In claim 1, line 20, the phrase “a vertex of the plate” has been changed to –a vertex of the V-shaped plate—

Allowable Subject Matter
Claims 1-2 and 6 are allowed.
regarding claim 1, the prior art of record discloses or reasonably teaches in combination a cylinder cover for a compressor comprising a block provided with a sealing contour; at least one support extension defined in the sealing contour; at least one support projection with at least a portion of the at least one support projection spaced from all sides of an inner perimeter of the sealing contour through at least one gap, wherein the at least one support projection is vertically parallel to at least a portion of the inner perimeter of the sealing contour; the at least one support projection extending from a lower plate of the block; the at least one support projection supporting a valve stopper; the at least one support projection possessing mechanical resilience; wherein the at least one support projection, during maximum mechanical deformation of the at least one support projection, remains spaced from the sealing contour through the at least one gap; wherein the at least one support projection is contained between one side of the inner perimeter of the sealing contour and the at least one support extension defined in the sealing contour; wherein the at least one support projection defines at least one flat top column supporting an edge of the valve stopper; however, the prior art of record does not further disclose or reasonably teach in combination that the valve stopper includes a V-shaped plate including two integrated legs connected at a vertex of the V-shaped plate; and wherein the at least one support projection extends to a same level as the sealing contour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746